Citation Nr: 1102246	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  07-13 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of the upper extremities.

2.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities.  

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1967 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In April 2007, the Veteran requested to attend a hearing to be 
conducted by a hearing officer at his local RO.  In February 
2008, the Veteran's representative indicated that the Veteran no 
longer desired to attend any hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

The Veteran has claimed entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities.  A VA 
examination of the peripheral nerves was conducted in September 
2006.  The impression from the examination was that peripheral 
neuropathy is less likely as not caused by or a result of 
diabetes.  While the examiner provided an opinion as to whether 
the peripheral neuropathy was secondary to the Veteran's service-
connected diabetes mellitus, no opinion was provided as to 
whether peripheral neuropathy was directly incurred in or 
aggravated by the Veteran's active duty service.  The Veteran's 
representative has argued that service connection is warranted on 
a direct basis and has requested a remand in order to obtain an 
opinion as to whether service connection is warranted on a direct 
basis.  The representative has argued that the Veteran's duties 
as a paratrooper could have caused the peripheral neuropathy.  
There is evidence in the claims file indicating the Veteran has 
reported problems with his feet beginning in the 1970's.  The 
examiner also did not indicate if the Veteran had peripheral 
neuropathy of both the upper and lower extremities.  The Board 
further notes that acute and subacute peripheral neuropathy are 
diseases potentially subject to presumptive service connection if 
a Veteran was exposed to herbicides and other criteria are met.  
The Veteran's military record documents that he served in Vietnam 
and thus was presumed to be exposed to herbicides.  The Board 
finds that the Veteran should be scheduled for another VA 
examination to determine if the Veteran has peripheral neuropathy 
of the upper and/or lower extremities which was incurred in or 
aggravated by active duty.  

The Veteran has claimed entitlement to an initial compensable 
evaluation for bilateral hearing loss.  The most recent VA 
examination for compensation and pension purposes was conducted 
in May 2008.  A review of the report of the May 2008 VA 
examination reveals that the examiner did not provide any opinion 
regarding the functional effect caused by the service-connected 
hearing loss.  In Martinak v. Nicholson, 21 Vet. App. 447 (2007) 
the Court held that, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Martinak, 21 Vet. App. at 455.  The Board finds that 
another VA examination is required to obtain the pertinent 
information.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for hearing loss since 2008 and/or 
who treated the Veteran for peripheral 
neuropathy at any time after discharge.  
After securing any necessary releases, obtain 
these records identified by the Veteran which 
have not already been associated with the 
claims file.  Regardless of the Veteran's 
response, obtain all outstanding VA medical 
records.

2.  Following completion of the above, 
schedule the Veteran for a VA audiological 
examination to determine the severity of his 
service-connected bilateral hearing loss.  
All indicated studies including audiometric 
testing and Maryland CNC testing should be 
performed.  The examiner is specifically 
requested to fully describe the 
functional effects caused by the 
Veteran's hearing disability.  The claims 
file must be made available to the examiner 
and pertinent documents should be reviewed in 
connection with the examination.  The 
examination report should be annotated to 
indicate that a review of the claims file was 
conducted.

3.  Schedule the Veteran for a VA examination 
by an appropriately qualified health care 
professional to determine whether the Veteran 
currently experiences peripheral neuropathy 
of the upper and/or lower extremities which 
is due to service.  The claims file, to 
include a copy of this remand, must be made 
available to the examiner prior to completion 
of the examination report for review of 
pertinent documents therein.  The examination 
report should be annotated to indicate that a 
review of the claims file was conducted.  
After reviewing the record, the VA examiner 
should answer the following questions:  

(a)  Whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran has peripheral neuropathy or 
the upper and/or lower extremities.  

(b)  If yes, then whether it is more likely 
than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), that any current peripheral 
neuropathy of the upper and/or lower 
extremities is directly related to the 
Veteran's active duty service.  

(c)  The examiner must also determine whether 
it is more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent), that the Veteran had acute 
or subacute peripheral neuropathy during 
active duty.  The examiner must be informed 
that the term acute and subacute peripheral 
neuropathy means transient peripheral 
neuropathy that appears within weeks or 
months of exposure to an herbicide agent and 
resolves within two years of the date of 
onset.  The examiner must be informed that it 
is presumed that the Veteran was exposed to 
herbicides while on active duty in Vietnam.  

The examiner must also be informed that the 
term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

A detailed rationale, including pertinent 
findings from the record, should be provided 
for all opinion(s) provided.  If any opinion 
cannot be provided without resort to 
speculation, the examiner should so state and 
indicate why such an opinion would require 
speculation.  

4.  After completing any further development 
deemed necessary, readjudicate the appeal.  
If such action does not resolve any of the 
claims to the Veteran's satisfaction, a 
Supplemental Statement of the Case should be 
issued to the Veteran and his representative.  
An appropriate period of time should be 
allowed for response.  Thereafter, the claim 
should be returned to the Board for further 
appellate review, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

